J-A12038-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

NICHOLAS REINHART AND DENISE                     IN THE SUPERIOR COURT OF
REINHART,                                              PENNSYLVANIA

                          Appellants

                    v.

ERIE INSURANCE COMPANY,

                          Appellee                    No. 2034 MDA 2014


                Appeal from the Order dated August 26, 2014,
             in the Court of Common Pleas of Lancaster County,
                     Civil Division, at No(s): CI-12-04806


BEFORE: BOWES, DONOHUE, and ALLEN, JJ.

MEMORANDUM BY ALLEN, J.:                               FILED APRIL 30, 2015

      Insured homeowners Nicholas and Denise Reinhart, (“Mr. Reinhart,”

“Mrs. Reinhart,” or collectively “Appellants”), appeal from the trial court’s

order granting summary judgment in favor of Appellants’ insurer, Erie

Insurance Company, (“Erie”), regarding Count I of Appellants’ complaint for

breach of contract.      The trial court determined that Erie was entitled to

summary relief because Appellants failed to file their breach of contract

claim against Erie within the one-year statute of limitations set forth in Erie’s

insurance policy.   Appellants’ remaining bad faith claim against Erie under

Count II of their complaint remains pending.       Recognizing, inter alia, that

“deferring appellate review on the adjudicated breach of contract claim

would potentially harm [Appellants’] ability to pursue their unadjudicated

bad faith claim,” the trial court, by order dated October 6, 2014, granted
J-A12038-15



Appellants’ motion for a determination of finality pursuant to Pa.R.A.P.

341(c), allowing Appellants to pursue an immediate direct appeal to the trial

court’s determination regarding Count I of Appellants’ complaint for breach

of contract.1

       Appellants present the following issues for our consideration:


       [I.] DID THE TRIAL COURT ERR IN GRANTING SUMMARY
       JUDGMENT TO ERIE ON THE [APPELLANTS’] BREACH OF
       CONTRACT CLAIM?

       [II.] DID THE TRIAL COURT MISINTERPRET AND MISAPPLY THE
       RELEVANT INSURANCE POLICY PROVISIONS?

       [III.] COULD A REASONABLE JUROR HAVE FOUND THAT ERIE’S
       CONDUCT, IN ADVISING [APPELLANTS] THAT "THE RIGHTS OF
       THE INSURED ... UNDER THE POLICY AND APPLICABLE LAW,
       ARE FULLY RESERVED AND ANY SUCH ACTION TAKEN DURING
       THE INVESTIGATION AND EVALUATION OF THIS MATTER
       SHOULD NOT BE DEEMED A WAIVER OR ESTOPPEL TO ASSERT
       ANY SUCH RIGHT," AND OTHER CONDUCT, EXCUSED
       [APPELLANTS] FROM ANY REQUIREMENT OF SUING ERIE
       WITHIN ONE YEAR OF THE DATE OF THE FIRE?

       [IV.] DID THE TRIAL COURT ERR BY HOLDING THAT THE
       SUBJECT INSURANCE POLICY REQUIRED [APPELLANTS] TO FILE
       SUIT AGAINST ERIE WITHIN ONE YEAR OF THE DATE OF THE
       FIRE?

Appellants’ Brief at 4.

____________________________________________


1
  On October 17, 2014, “out of an abundance of caution,” Appellants filed
with our Court a petition for our review pursuant to Pa.R.A.P. 1311.
Appellants’ Petition for Review Pursuant to the Note to Pennsylvania Rule of
Appellate Procedure 1311, 10/17/14, at 5. On December 4, 2014, by per
curiam order, we granted Appellants’ petition for review pursuant to
Pa.R.A.P. 1311.



                                           -2-
J-A12038-15



      We recognize:

             Our scope of review … [of summary judgment orders] … is
      plenary.    We apply the same standard as the trial court,
      reviewing all the evidence of record to determine whether there
      exists a genuine issue of material fact. We view the record in
      the light most favorable to the non-moving party, and all doubts
      as to the existence of a genuine issue of material fact must be
      resolved against the moving party. Only where there is no
      genuine issue as to any material fact and it is clear that the
      moving party is entitled to judgment as a matter of law will
      summary judgment be entered.

            Motions for summary judgment necessarily and directly
      implicate the plaintiff’s proof of the elements of his cause of
      action. Summary judgment is proper if, after the completion of
      discovery relevant to the motion, including the production of
      expert reports, an adverse party who will bear the burden of
      proof at trial has failed to produce evidence of facts essential to
      the cause of action or defense which in a jury trial would require
      the issues to be submitted to a jury. Thus a record that
      supports summary judgment will either (1) show the material
      facts are undisputed or (2) contain insufficient evidence of facts
      to make out a prima facie cause of action or defense and,
      therefore, there is no issue to be submitted to the jury. Upon
      appellate review we are not bound by the trial court’s
      conclusions of law, but may reach our own conclusions. The
      appellate Court may disturb the trial court’s order only upon an
      error of law or an abuse of discretion.

Alexander v. City of Meadville, 61 A.3d 218, 221 (Pa. Super. 2012)

(internal citations omitted).

      Further, we acknowledge:

            “The interpretation of an insurance contract is a question
      of law, our standard of review is de novo, thus, we need not
      defer to the findings of the lower tribunals. Our scope of review,
      to the extent necessary to resolve the legal question before us,
      is plenary.” Kvaerner Metals Div. of Kvaerner U.S., Inc. v.
      Commercial Union Ins. Co., 589 Pa. 317, 331, 908 A.2d 888,
      893 (2006). Our purpose in interpreting insurance contracts is


                                     -3-
J-A12038-15


     to ascertain the intent of the parties as manifested by the terms
     used in the written insurance policy. 401 Fourth Street, Inc. v.
     Investors Ins. Group, 583 Pa. 445, 454, 879 A.2d 166, 171
     (2005).     “When the language of the policy is clear and
     unambiguous, we must give effect to that language.” Kvaerner,
     589 Pa. at 331, 908 A.2d at 897. However, “when a provision in
     the policy is ambiguous, the policy is to be construed in favor of
     the insured to further the contract’s prime purpose of
     indemnification and against the insurer, as the insurer drafts the
     policy and controls coverage.” Id.

Donegal Mut. Ins. Co. v. Baumhammers, 938 A.2d 286, 290 (Pa. 2007).

     Moreover,

           Absent issues pertaining to the discovery rule, “[w]hether
     the statute of limitations has run on a claim is generally a
     question of law for the trial judge.” Devine v. Hutt, 863 A.2d
     1160, 1167 (Pa. Super. 2004). Which statute of limitations
     applies to a cause of action is also a matter of law for the court
     to determine.      Packer Soc. Hill Travel Agency, Inc. v.
     Presbyterian University of Pennsylvania Medical Center, 430
     Pa.Super. 625, 635 A.2d 649, 651 (1993). Additionally, the
     interpretation and “application of a statute is a question of law
     that compels plenary review to determine whether the court
     committed an error of law.” Commonwealth v. Williams, 871
     A.2d 254, 262 (Pa. Super. 2005); Weiner v. Fisher, 871 A.2d
     1283, 1285 (Pa. Super. 2005).

Wilson v. Transport Ins. Co., 889 A.2d 563, 570 (Pa. Super. 2005).

     Mindful of the foregoing precepts, we carefully examined the certified

record, Appellants’ arguments, and prevailing jurisprudence, and found

Appellants’ claims of trial court error to be without merit.   On August 26,

2014, the Honorable David L. Ashworth issued a well-reasoned, well-written,

and sound opinion, which thoroughly addresses Appellants’ claims regarding

the trial court’s grant of summary judgment in Erie’s favor as to Count I of

Appellants’ complaint, the trial court’s interpretation of Erie’s insurance

                                    -4-
J-A12038-15



policy, and Appellants’ argument that Erie was estopped from invoking the

statute of limitations defense.     The trial court’s rationale is cogently

expressed, citing applicable case law along with the record, such that further

analysis and commentary by this Court would be redundant. We therefore

adopt as our own the trial court’s August 26, 2014 opinion, and affirm the

trial court’s order granting summary judgment in favor of Erie as to Count I

of Appellants’ complaint regarding breach of contract.     We do not reach

Appellants’ remaining unadjudicated bad faith claim under Count II of their

complaint, which is not before us and regarding which we make no

disposition.

      Order affirmed. Case remanded. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/30/2015




                                    -5-
Circulated 04/16/2015 04:12 PM
Circulated 04/16/2015 04:12 PM
Circulated 04/16/2015 04:12 PM
Circulated 04/16/2015 04:12 PM
Circulated 04/16/2015 04:12 PM
Circulated 04/16/2015 04:12 PM
Circulated 04/16/2015 04:12 PM
Circulated 04/16/2015 04:12 PM
Circulated 04/16/2015 04:12 PM
Circulated 04/16/2015 04:12 PM
Circulated 04/16/2015 04:12 PM
Circulated 04/16/2015 04:12 PM
Circulated 04/16/2015 04:12 PM
Circulated 04/16/2015 04:12 PM
Circulated 04/16/2015 04:12 PM
Circulated 04/16/2015 04:12 PM
Circulated 04/16/2015 04:12 PM
Circulated 04/16/2015 04:12 PM
Circulated 04/16/2015 04:12 PM
Circulated 04/16/2015 04:12 PM
Circulated 04/16/2015 04:12 PM